      Case 2:19-cv-12380-SSV-MBN Document 56 Filed 03/04/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


BROOK D. ALLEN                                                CIVIL ACTION

VERSUS                                                        NUMBER: 19-12380

THE PRUDENTIAL INSURANCE                                      SECTION: “R”
COMPANY OF AMERICA, ET AL.



                               ORDER OF DISMISSAL

      The Court having been advised by counsel that they have firmly agreed upon a

compromise in this matter;

      IT IS ORDERED that this action be and it is hereby dismissed as to all parties,

without costs and without prejudice to the right, upon good cause shown, within sixty

days, to reopen the action if settlement is not consummated. In addition, the Court

specifically retains jurisdiction to enforce the settlement agreement if settlement is not

consummated in sixty days. See Fed. R. Civ. P. 41(a)(2); Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 381-82 (1994); Hospitality House, Inc. v. Gilbert, 298 F.3d 424,

430 (5th Cir. 2002).

      COUNSEL ARE REMINDED THAT, IF WITNESSES HAVE BEEN

SUBPOENAED, EVERY WITNESS MUST BE NOTIFIED BY COUNSEL NOT

TO APPEAR.

             New Orleans, Louisiana, this 4th day of March, 2020.



                   ________________________________
                             SARAH S. VANCE
                      UNITED STATES DISTRICT JUDGE
